     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.167 Page 1 of 10



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                             SOUTHERN DISTRICT OF CALIFORNIA
10
11    IHAB GAMIL DIA,                                    Case No.: 18cv2676-BEN(RBB)
12                                      Plaintiff,
                                                         REPORT AND
13    v.                                                 RECOMMENDATION REGARDING
                                                         DEFENDANTS’ MOTION TO
14    COUNTY OF SAN DIEGO, et al.,
                                                         DISMISS [ECF NO. 33]
15                                   Defendants.
16
17
             On July 28, 2020, Defendants County of San Diego, Sean Gallagher, and Jason
18
      Ferguson filed a motion to dismiss in which they seek the imposition of terminating
19
      sanctions against Plaintiff Ihab Gamil Dia because of Dia’s failure to comply with court
20
      orders and prosecute his case [ECF No. 33]. On July 30, 2020, the Honorable Roger T.
21
      Benitez referred Defendants’ motion to Magistrate Judge Ruben B. Brooks for a report
22
      and recommendation [ECF No. 34]. On August 4, 2020, this Court issued an order
23
      requiring the submission of an opposition and a reply brief by August 25 and September
24
      1, 2020, respectively [ECF No. 35]. Plaintiff did not file an opposition and Defendants
25
      did not file a reply.
26
             For the reasons set forth below, this Court recommends that Defendants’ motion to
27
      dismiss be DENIED.
28

                                                     1
                                                                                18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.168 Page 2 of 10



1                                          I.    BACKGROUND
2           Dia initiated this action on November 26, 2018, by filing a civil rights complaint
3     pursuant to 42 U.S.C. § 1983 [ECF No. 1]. He alleges that Defendants Gallagher and
4     Ferguson, Deputy Sheriffs with the San Diego County Sheriff’s Department, used
5     excessive force and denied him access to medical care during an arrest on December 6,
6     2016. (Id.) Plaintiff also asserts a claim of municipality liability against Defendant
7     County of San Diego. (Id.) Dia was represented by counsel until August 2, 2019, when
8     Judge Benitez granted Plaintiff’s counsel’s motion to withdraw [ECF No. 19]. Dia did
9     not obtain new counsel within forty-five days of Judge Benitez’s order; therefore, the
10    Court deemed Plaintiff as proceeding pro se. (Order Granting Mot. Withdraw Counsel 2,
11    ECF No. 19.)
12          On November 13, 2019, Magistrate Judge Brooks held a telephonic settlement
13    conference at which Dia appeared pro se. (Mins., Nov. 13, 2019, ECF No. 23.) Plaintiff
14    informed the Court that he intended to retain new counsel and that he was in custody at
15    the George F. Bailey Detention Facility. (Id.) The Court convened another telephonic
16    conference on January 15, 2020, at which time Dia advised that he intended to proceed
17    pro se and seek an extension of the deadlines in the scheduling order issued on May 16,
18    2019. (Mins., Jan. 15, 2020, ECF No. 24.) During a telephonic conference held on May
19    19, 2020, both Plaintiff, who remained in custody, and counsel for Defendants requested
20    an extension of the deadlines in the scheduling order; the Court directed the parties to file
21    a motion to extend dates. (Mins., May 19, 2020, ECF No. 27.) Plaintiff initially asked an
22    extension of one to two years of the scheduling order dates for health reasons and to
23    familiarize himself with legal and procedural guidelines. (Pl.’s Mot. Ext. 1-2, ECF No.
24    26.) He also requested that the court not compel him to sit for his deposition while he
25    was “under the influence of psychotropic medications” prescribed for him at the Bailey
26    Detention Facility. (Id.) Dia subsequently reported that he would be released from
27    custody on July 22, 2020, and modified his request for an extension to one year from his
28    release date. (Pl.’s Supp. Doc. 1, ECF No. 29.) Defendants sought an eight-month

                                                    2
                                                                                  18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.169 Page 3 of 10



1     extension of deadlines, arguing that Plaintiff’s “dilatory tactics” had left them unable to
2     take his deposition and conduct other discovery within the deadlines set in the original
3     scheduling order. (Defs.’ Req. Cont. Deadlines 1-4, ECF No. 28.)
4            On June 18, 2020, this Court, after conferring with Judge Benitez’s chambers,
5     found that although good cause existed to extend the scheduling order deadlines, neither
6     an extension of eight months nor of one year was warranted. (Order Granting in Part
7     Mots. for Exts. 2, ECF No. 31.) An amended scheduling order was issued that extended
8     the deadlines in the case for approximately six months. (Id. at 3-6.) The Court
9     concluded, “Plaintiff’s release from custody will render his claimed inabilities to sit for
10    his deposition and to conduct legal research moot[,]” and specifically required that
11    Plaintiff’s deposition be taken by August 21, 2020. (Id. at 2, 4.)1 The Court also warned
12    that “[t]he parties should not expect to receive any further continuances of the schedule
13    absent extraordinary circumstances.” (Id. at 7.)
14           Defendants served a deposition notice on Dia and attempted to take his deposition
15    via Zoom on July 5, 2020. (Defs.’ Mot. Dismiss Attach. #1 Mem. P. & A. 3, ECF No.
16    33.) Dia, who was still in custody at Bailey, refused to proceed with the deposition. (Id.
17    Attach. #4 Not. Lodgment Ex. B. [Dia Dep. (July 5, 2020)], at 9.) He stated that he was
18    on “heavy medication for psychiatric care” and had been advised by an attorney and a
19    psychiatrist to not sit for a deposition. (Id. at 8.) Plaintiff acknowledged receipt of the
20    Court’s amended scheduling order which provided the August 21, 2020 deadline for the
21    completion of his deposition. (Id.) Notwithstanding his being aware of this deadline, he
22    claimed that he had been advised by psychiatrists and psychologists at Bailey that it
23    would take ninety days for the medications to “come out of [his] system” and that he
24    would not consent to giving a deposition until October or November at the earliest. (Id.
25
26
      1
        The amended scheduling order also required that written discovery be served by September 4, 2020,
27    expert designations take place by September 4, 2020, fact and expert discovery be completed by
      November 6, 2020, and pretrial motions be filed by November 13, 2020. (Order Granting in Part Mots.
28    for Exts. 3-5, ECF No. 31.)

                                                       3
                                                                                        18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.170 Page 4 of 10



1     at 9, 11-12.) Dia claimed that the medication made him confused, unable to concentrate
2     or focus, and anxious and depressed. (Id. at 8, 9.) On July 16, 2020, Defendants
3     provided medical releases to Plaintiff to allow Defendants to obtain Dia’s medical
4     records from the Department of Health and Human Services. (Id. Attach. #1 Mem. P. &
5     A. 4; id. Attach. #6 Not. Lodgment Ex. D [Peñaflor Decl.], at 3. Dia reviewed the
6     releases but refused to sign them. (Id. Attach. #6 Peñaflor Decl. 3.)
7            On July 28, 2020, Defendants filed their motion to dismiss [ECF No. 33].2
8     Defendants move to dismiss Dia’s entire action pursuant to Federal Rules of Civil
9     Procedure 16(f), 37(b)(2), and 41(b) on the grounds that Dia refuses to comply with court
10    orders and has failed to prosecute his case. (Id. Attach. #1 Mem. P. & A. 1.)
11                                         II.     LEGAL STANDARDS
12           Rule 16(f) of the Federal Rules of Civil Procedure allows the court, on motion or
13    its own, to “issue any just orders, including those authorized by Rule 37(b)(2)(A)(ii)-
14    (vii), if a party . . . fails to obey a scheduling or other pretrial order.” Fed. R. Civ. P.
15    16(f)(1), (f)(1)(C). Rule 37(b)(2) provides that if a party “fails to obey an order to
16    provide or permit discovery, including an order under [Rule 37(a)], the court . . . may
17    issue further just orders[,]” including the sanction of dismissal. Id. R. 37(b)(2)(A)(v); see
18    also id. R. 37(d)(1)(A) (permitting court to order sanctions if a party fails to attend its
19    own deposition). Under Rule 41(b), “If the plaintiff fails to prosecute or to comply with
20    [the Federal Rules] or a court order, a defendant may move to dismiss the action or any
21    claim against it.” Id. R. 41(b). The standards governing dismissal under Rules 41(b),
22
23
      2
        The motion was filed after Dia’s release date, but because Dia had not (and still has not) provided an
24    updated address, the motion was sent to Plaintiff’s address of record at the Bailey Detention Facility.
25    (Defs.’ Mot. Dismiss Attach. #7 Decl. Serv. 1, ECF No. 33.) Orders issued by the Court on August 3,
      August 4, and August 12, 2020, were also sent to the Bailey Detention Facility [ECF Nos. 34-36]; each
26    were returned via returned mail [ECF Nos. 37-40]. The Court, aware of Dia’s anticipated release date of
      July 22, 2020, directed that its August 4 and August 12, 2020 orders also be sent to Plaintiff’s former
27    address of record on Melrose Avenue in Vista, California [ECF Nos. 35-36]. To date, Dia’s address of
      record remains the Bailey Detention Facility because he has not submitted a change of address. The
28    Court is not aware if Plaintiff has received the orders mailed to the Melrose Avenue address.

                                                         4
                                                                                           18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.171 Page 5 of 10



1     16(f), and 37(b)(2) are essentially the same. Malone v. U.S. Postal Serv., 833 F.2d 128,
2     130 (9th Cir. 1987) (holding that standards for Rules 16(f) and Rule 37(b)(2) are
3     “basically the same”); Price v. McGlathery, 792 F.2d 472, 474 (5th Cir. 1986) (stating
4     that same criteria apply to dismissals under Rules 41(b) and 16(f)).
5           “Dismissal is a harsh penalty and is to be imposed only in extreme circumstances.”
6     Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986). A district court must weigh
7     five factors in determining whether to dismiss a case for failure to comply with a court
8     order: (1) the public’s interest in expeditious resolution of litigation, (2) the court’s need
9     to manage its docket, (3) the risk of prejudice to the party seeking sanctions, (4) the
10    public policy favoring disposition of cases on their merits, and (5) the availability of less
11    drastic sanctions. Malone, 833 F.2d at 130. It is preferred but not required that a district
12    court make explicit findings to show that it has considered these factors. Ferdik v.
13    Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992). These factors “are not a series of
14    conditions precedent before the judge can do anything,” but a “way for a district judge to
15    think about what to do.” Valley Eng’rs Inc. v. Elec. Eng’g Co., 158 F.3d 1051, 1057 (9th
16    Cir. 1998). “The first two of these factors favor the imposition of sanctions in most
17    cases, while the fourth cuts against a . . . dismissal sanction. Thus[,] the key factors are
18    prejudice and availability of lesser sanctions.” Wanderer v. Johnston, 910 F.2d 652, 656
19    (9th Cir. 1990); see also Adriana Int’l Corp. v. Thoeren, 913 F.2d 1406, 1412 (9th Cir.
20    1990).
21                                           III.   DISCUSSION
22          Defendants argue that Dia’s behavior warrants terminating sanctions. The Court
23    addresses the five Malone factors below.
24    A.    The First Two Dismissal Factors
25          The first two dismissal factors under Malone are the public interest in expeditious
26    resolution of litigation and the trial court’s interest in docket control. These two factors
27    support dismissal. See Wanderer, 910 F.2d at 656 (stating that the first two Malone
28    factors “favor the imposition of sanctions in most cases”).

                                                     5
                                                                                    18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.172 Page 6 of 10



1     B.    Prejudice to Defendants
2           The third dismissal factor under Malone is the risk of prejudice to the party seeking
3     sanctions. Defendants argue that “Plaintiff’s posturing regarding retaining new counsel
4     has already delayed and harmed Defendants” and that Dia’s current claims of “physical
5     and mental ailments now raise the specter of making Defendants wait up to half a year to
6     depose him, if ever, regarding events that would be almost four years old.” (Defs.’ Mot.
7     Dismiss Attach. #1 Mem. P. & A. 6, ECF No. 33.) Defendants further contend that
8     Plaintiff’s refusal to sign medical releases has hampered their ability to independently
9     obtain his complete medical records, which has prejudiced them “from forming an expert
10    strategy and engaging in an Independent Medical Examination” to evaluate Dia’s
11    substantial injury claims. (Id. at 7.)
12          “A defendant suffers prejudice if the plaintiff’s actions impair the defendant’s
13    ability to go to trial or threaten to interfere with the rightful decision of the case.”
14    Adriana, 913 F.2d at 1412; Malone, 833 F.2d at 131. “Delay alone, without a focus on its
15    effects, will not justify dismissal or default.” Wanderer, 910 F.2d at 656. The law,
16    however, presumes prejudice from unreasonable delay. In re Eisen, 31 F.3d 1447, 1453
17    (9th Cir. 1994). “[T]his presumption of prejudice is a rebuttable one and if there is a
18    showing that no actual prejudice occurred, that factor should be considered when
19    determining whether the trial court exercised sound discretion.” Id. The repeated failure
20    of a party to appear for his deposition constitutes a clear interference with the opposing
21    party’s ability to litigate and obtain a decision in the case. Wanderer, 910 F.2d at 656
22    (citation omitted); see also Adriana, 913 F.2d at 1412 (finding prejudice when party
23    repeatedly failed to appear at scheduled depositions).
24          Here, the June 18, 2020 amended scheduling order required Dia’s deposition to be
25    taken by August 21, 2020, and set the remaining deadlines in the case. (Order Granting
26    in Part Mots. for Exts. 4, ECF No. 31.) Despite this, Dia refused to cooperate in the
27    taking of his deposition on July 5, 2020, announced that he would not sit for his
28    deposition until October or November of this year at the earliest, has not sought an

                                                      6
                                                                                      18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.173 Page 7 of 10



1     extension of the schedule, and has not provided any substantiation of his alleged medical
2     inability to participate in this case. Dia’s refusal to sit for his deposition has
3     unreasonably delayed this litigation and has prejudiced Defendants’ ability to timely
4     defend this case.3 This has created a rebuttable presumption of prejudice that has not
5     been rebutted. The prejudice factor thus weighs in favor of dismissal.
6     C.     Fourth Dismissal Factor
7            The fourth dismissal factor under Malone is the public policy favoring disposition
8     of cases on their merits. This factor generally “cuts against a . . . dismissal sanction.”
9     Wanderer, 910 F.2d at 656; see also In re Phenylpropanolamine (PPA) Prods. Liab.
10    Litig., 460 F.3d 1217, 1228 (9th Cir. 2006). (“We have often said that the public policy
11    favoring disposition of cases on their merits strongly counsels against dismissal.”). This
12    factor weighs against dismissal.
13    D.     Availability of Less Drastic Sanctions
14           Defendants do not address the fifth Malone factor, the availability of less drastic
15    sanctions, in their motion. “The district court abuses its discretion if it imposes a
16    sanction of dismissal without first considering the impact of the sanction and the
17    adequacy of less drastic sanctions.” United States v. Nat. Med. Enters., Inc., 792 F.2d
18    906, 912 (9th Cir. 1986). “Alternative sanctions include: ‘a warning, a formal reprimand,
19    . . . a fine, the imposition of costs or attorney fees, . . . [or] preclusion of claims or
20    defenses . . . .’” Malone, 833 F.2d at 132 n.1 (citation omitted). The Ninth Circuit has
21    said that this factor “involves consideration of three subparts: whether the court
22    explicitly discussed alternative sanctions, whether it tried them, and whether it warned
23    the recalcitrant party about the possibility of dismissal.” Valley Eng’rs, 158 F.3d at
24    1057; see also Malone, 833 F.2d at 132. It is not always necessary for the court to
25
26
      3
       The Court has not been provided with any information concerning the necessity or scope of the
27    medical releases that Defendants asked Dia to sign on July 16, 2020. Without this information, which
      would generally come before the Court in connection with a motion to compel discovery, the Court is
28    unable to evaluate the prejudicial effect of Dia’s refusal to sign the releases.

                                                        7
                                                                                          18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.174 Page 8 of 10



1     impose less serious sanctions first or to give any explicit warning. Adriana, 913 F.2d at
2     1413. But “[t]he significance of warning is that a sanction may be unfair if the party
3     could not have realized that [he] was in jeopardy of so severe a consequence if [he] was
4     in error regarding [his] discovery posture.” Valley Eng’rs, 158 F.2d at 1057.
5           Plaintiff’s noncompliance with the court-ordered deadline for his deposition was
6     not formally brought before the Court until the current motion was filed. The Court,
7     therefore, did not have any previous opportunity to warn Plaintiff of the consequences of
8     failing to sit for his deposition in accordance with the scheduling order or to order that
9     Dia substantiate his claimed medical inability to prosecute his case with documentation.
10    Thus, the Court has not imposed less drastic alternatives or warned Dia that his failure to
11    comply with court orders or to cooperate with discovery could result in dismissal of his
12    case. Dismissal at this juncture would be extreme because Dia may not be aware that he
13    faces dismissal of his case because of his refusal to timely participate in discovery. See
14    Valley Eng’rs, 158 F.2d at 1057.
15          After reviewing the five Malone factors, the Court concludes that the fifth factor,
16    availability of less drastic sanctions, outweighs the other factors favoring dismissal.
17    Dismissal is not warranted until Plaintiff has been advised that his discovery posture may
18    subject him to dismissal of the entirety of his case. The Court accordingly
19    RECOMMENDS that Defendants’ motion to dismiss be DENIED.
20    E.    Warning to Plaintiff
21          Notwithstanding the Court’s recommendation that Defendants’ motion to dismiss
22    be denied, Plaintiff’s case is hanging by a thread. Dia cannot continue to disregard the
23    Court’s orders and Defendants’ efforts to litigate this case. He cannot prosecute this
24    matter on his own schedule. He cannot ignore the deadlines set by the court, fail to
25    comply with the Federal Rules of Civil Procedure and Civil Local Rules, and claim
26    medical inability to proceed with this case without substantiation. Plaintiff is hampered
27    in proceeding with this case without immediately requesting an extension of the deadlines
28    set by the Court and establishing the “extraordinary circumstances” required to establish

                                                    8
                                                                                   18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.175 Page 9 of 10



1     good cause for the extension. He must substantiate his past failure to cooperate and
2     prosecute his case, as well as any future inability to proceed, with medical documentation
3     supporting his inability. Plaintiff is expressly warned that if he continues to fail to
4     comply with the court’s orders or with the requirements of the Civil Local Rules
5     and Federal Rules of Civil Procedure, this action will be subject to dismissal
6     pursuant to Federal Rules of Civil Procedure 16(f), 37(b)(2), and/or 41(b).
7           Moreover, Civil Local Rule 83.11 states that any person appearing pro se is bound
8     by the court’s local rules and the Federal Rules of Civil Procedure, and that the failure to
9     comply with these rules may be ground for dismissal or judgment by default. S.D. Cal.
10    Civ. R. 83.11(a). This rule also provides that “[a] party proceeding pro se must keep the
11    court and opposing parties advised as to current address.” Id. R. 83.11(b). If mail sent to
12    a pro se plaintiff by the court “at the plaintiff’s last designated address is returned by the
13    Post Office, and if such plaintiff fails to notify the court and opposing parties within 60
14    days thereafter of the plaintiff’s current address, the court may dismiss the action without
15    prejudice for failure to prosecute.” Id. Here, mail directed to Dia by the Court was
16    returned by the Post Office and received by the Court on August 21, 2020 [ECF Nos. 37-
17    38]. Sixty days from that date is October 20, 2020. The Court RECOMMENDS that
18    this action be dismissed pursuant to Civil Local Rule 83.11 if Dia fails to update his
19    address with the Court by that date.
20                                           IV.   CONCLUSION
21          For the reasons stated above, the Court recommends that Defendants’ motion to
22    dismiss be DENIED.
23          This Report and Recommendation will be submitted to the Honorable Roger T.
24    Benitez, United States District Court Judge assigned to this case, pursuant to the
25    provisions of 28 U.S.C. § 636(b)(1). Any party may file written objections with the
26    Court and serve a copy on all parties on or before October 2, 2020. The document should
27    be captioned “Objections to Report and Recommendation.” Any reply to the objections
28    shall be served and filed on or before October 13, 2020. The parties are advised that

                                                     9
                                                                                    18cv2676-BEN(RBB)
     Case 3:18-cv-02676-BEN-RBB Document 43 Filed 09/18/20 PageID.176 Page 10 of 10



1     failure to file objections within the specified time may waive the right to appeal the
2     district court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
3
4     Dated: September 18, 2020
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   10
                                                                                  18cv2676-BEN(RBB)
